GILL, J.
Plaintiff, a real estate agent, recovered judgment for fifty dollars against defendant as commission for sale of a house and lot in Warrensburg, and the defendant appealed.
Points for reversal relate, first, to the court’s action in overruling a demurrer to (he evidence, and, second, to the instructions given to the jury. A careful consideration of the evidence and instructions, as set out in the abstract, fails to convince us that reversible error was committed. It is first contended that the evidence “conclusively shows” that plaintiff was the agent of the purchaser; and even then though he was employed by the defendant, he will not be allowed to recover a commission from the latter, since said double agency was not with the knowledge and consent of defendant.
The law in relation to this question is well settled. The agent will not be allowed to occupy the double attitude of serving two masters at the same time, except only where the nature of his employment is known and consented to by both principals. Such an engagement is condemned as against a sound public policy. The agent can not faithfully serve the vendor in an effort to secure the highest price for .(he property offered for sale, and at the same time serve the vendee in *361getting the property at the lowest price obtainable. While being true to one, the agent must necessarily be false to the other. This is the law as laid down in the authorities, some of which are cited by defendant’s counsel.
II. But we are not prepared to say that the evidence in this ease is all one way, and that beyond dispute the plaintiff was in the employ of the purchaser of the property. The evidence was conflicting in that respect; and in the light of the instructions given, the jury found that no such double agency existed, that plaintiff in the sale' of the real estate did not act for the purchaser. The court gave defendant’s third instruction which told the jury, “that if they believed from the evidence in this case that in the sale and purchase of the property in question the plaintiff was operating and acting for the purchaser,, then he can not recover commission off of the defendant.” On the issue thus submitted the jury found against the defendant; and since, as already stated, there was evidence either way, we 'are not authorized to disturb the judgment on that account.
ITT. And so further the evidence was conflicting as to whether or not plaintiff’s commission was dependent on the fact that the property should sell in excess of $4,000 — that defendant’s property was to net him the sum of $4,000. This was likewise clearly submitted by defendant’s second instruction and the decision of the jury must be treated as final and conclusive.
As to the instructions given, we fail to discover reversible error. They were entirely fair to the defense, and without any conflict declared the law as settled by repeated decisions in this state. The decisive questions were, as stated in defendant’s first instruction, whether plaintiff was employed by defendant to sell the property and secondly whether or not the plaintiff “sold the property or was the procuring cause of the sale,” etc. In short, the case was fairly tried and the judgment must be affirmed.
All concur.